 PEPSI-COLA BUFFALO BOTTLING COMPANYPepsi-Cola Buffalo Bottling CompanyandSquirt-Vernors of Buffalo,Inc.andInternational Unionof District 50, United Mine Workers of America.Case 3-CA-3401May 2, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIAUpon a charge filed by International Union ofDistrict 50,UnitedMineWorkers of America,herein called the Union, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 3, issued a complaint, datedJanuary 26, 1968, against Pepsi-Cola Buffalo Bot-tlingCompany and Squirt-Vernors of Buffalo, Inc.,herein called the Respondent, alleging that theRespondent had engaged in and was engaging inunfair labor practices within the meaning of Sec-tions 8(a)(5) and (1) and 2(6) and (7) of the Na-tional Labor Reation Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforea Trial Examiner were duly served on the Respon-dent.The complaintallegesthat on or about October26, 1967, the Union was duly certified as the exclu-sivebargaining representative in an appropriateunit, and that, since on or about December 18,1967, Respondent has refused and is refusing torecognize and bargain with the Union, although theUnion has requested it to do so. On February 7,1968, Respondent filed its answer to the complaint,inwhich it admitted some, denied some, andneither admitted nor denied other' allegations con-tained therein, denied the commission of unfairlabor practices, and requested that the complaintbe dismissed.On February 16, the General Counsel filed withthe Board a motion for summary judgment, and asupporting memorandum, on the ground that noissue of fact or lawis indispute since all mattersraised have been determined by the Board in therepresentation proceeding, and requesting, in viewofRespondent's answer, that the Board enterjudgment against Respondent on the pleadings. TheBoard issued its order transferring proceeding tothe Board and notice to show cause on February19; and on March 20 Respondent filed its responsewith appendixes attached in support thereof.'' In accordance with Section102.20 of the Board'sRules and Regula-tions, Series 8, as amended,all allegations in the complaintnot specificallydenied or explained are deemed to be admittedto be true and are so foundby the Board.157Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARYJUDGMENTIn its answer to the complaint, Respondent con-tends,inter alia,that it has committed no unfairlabor practice in refusing to bargain with theUnion; and that the complaint, therefore, should bedismissed. For the reasons stated below, this con-tention is without merit.The record establishes that, upon a petition filedin Case 3-RC-4098 by International Union of Dis-trict 50, United Mine Workers of America, a hear-ing was held on May 10, 1967. Thereafter, on Au-gust9, 1967, the Acting Regional Director issuedhis Decision and Direction of Election, in which hefound,inter alia,that the Respondent's distributorsare employees and not independent contractors,and directed an election in a unit of driver salesmenand distributors employed by Respondent at itsCheektowaga,New York, operation, which hefound to be appropriate.On August 31, the Respondent filed with theBoard a request for review of the Acting RegionalDirector's finding that the distributors were em-ployees and not independent contractors. On Sep-tember 15, the Board denied the request as raisingno issues warranting review, finding it unnecessaryto rule on alleged factual errors as the Acting Re-gionalDirector's uncontroverted factual findingswere sufficient to support the result reached.An election was held among the employees in theunit found appropriate on October 18. Upon con-clusion of the balloting, the parties were furnished atally of ballots which showed that of approximately56 eligible voters, 49 cast ballots, of which 41 werefor, and 6 were against, the Union. There were twochallenged ballots. The challenges being insuffi-cient in number to affect the results and no objec-tions having been filed, the Regional Director, onOctober 26, 1967, certified the Union.On December 18, 1967, and January 5, 1968, theUnion requested that the Respondent ba-amain col-lectivelywith it. On December 18 and t 9, 1967,and January 7, 1968, these requests were refused.On December 22, 1967, the Union filed the chargeupon which these proceedings are predicated.2Respondent's request for oral argument is hereby denied as the docu-ments heremabove referred to adequately present the issues and the posi-tions of the parties171 NLRB No. 28 158DECISIONSOF NATIONALLABOR RELATIONS BOARDIn its answer and response, the Respondent con-tends that the distributors are independent contrac-tors, and not employees, within the meaning of Sec-tion 2(3) of the Act. In support of this contention,the Respondent offers no additional evidence butasserts that the Board or a Trial Examinermust un-dertake an independentde novoconsideration ofthe evidence adduced at the hearing in Case3-RC-4098. We find no merit in these contentions.It is well settled that, in the absence of newlydiscovered or previously unavailable evidence, theBoard will not relitigate in a subsequent refusal-to-bargainproceedingmatterswhich have beendisposed of in a prior related representation case.3This is equally true where the representationproceeding was processed under Section 3(b) ofthe Act.' The Acting Regional Director's finding inthiscase that distributors are employees wasreached after full litigation by the parties, andreview was thereafter denied by the Board. TheRespondent has admitted in its response to theorder to show cause that it does not seek to adduceany newly discovered or previously unavailableevidence. It is therefore clear, under establishedrules,that no basis exists for relitigating the statusof the disputed employees in the instant proceed-ing.Accordingly, we shall grant the General Coun-sel'smotion for summary judgment, and find thatthe Respondent's refusal on and after December18, 1967, to bargain with the certified Union in theappropriate unit on the ground that distributors areindependent contractors violated Section 8(a)(5)and (1) of the Act.On the basis of the record before it, the Boardmakes the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent,Pepsi-Cola Buffalo Bottling Com-pany and Squirt-Vernor'sof Buffalo,Inc., is, and atalltimesmaterial herein has been,a single-in-tegrated enterprise engaged in the business of bot-tling and distributing various soft drink beverages,such as Squirt,Vernors,Hires,and Crush, withprincipal offices and place of businessat 2770 Wal-den Avenue,Cheektowaga,New York.During thepast year,Respondent,in the course and conductof its business, purchased,transferred,and' See, e g,Pittsburgh Plate Glass Company v. N.L.R B.,313 U.S. 146,158-162;Wilson & Co, Inc.,159 NLRB 485;Texas Pipeline Company,129NLRB705, 707-708,ClarkShoe Co, 88NLRB 989, fn 1. See alsoN.L.R.B.VAir Control Products of St Petersburg,Inc.,335 F 2d 245,249-250(C.A 5)delivered to its Cheektowaga, New York, plantgoods and materials valued in excess of $50,000, ofwhich goods and materials valued in excess of$50,000 were transported to said plant from Statesof the United States other than the State of NewYork.II.THELABOR ORGANIZATION INVOLVEDInternational Union of District 50, United MineWorkers of America, is a labor organization withinthe meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act:All driver salesmen and distributors employed bythe Respondent at its operation located in Cheek-towaga, New York, excluding office clerical em-ployees, production and maintenance employees,third party operators, distributor's helpers, guards,professional employees, and supervisors as definedin the Act, as amended.2.The certificationOn or about October 18, 1967, a majority of em-ployees in the appropriate unit, by a secret-ballotelection conducted under the direction and supervi-sion of the Regional Director for Region 3 of theNational Labor Relations Board, designated andselected the Union as their representative for thepurposes of collective bargaining with Respondentand on or about October 26, 1967, the RegionalDirector certified the Union as the exclusive collec-tive-bargaining representative of the employees inthat unit.B.The Request To Bargain and the Respondent'sRefusalOn or about December 18, 1967, and January 5,1968, the Union has requested and is requestingRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all4CapitalBakers,Inc,148 NLRB 438, 441-442. See National LaborRelations Board Rules and Regulations,Series 8, as amended, Sec.102.67(f) PEPSI-COLA BUFFALO BOTTLING COMPANY159the employees in the above-described appropriateunit.On December 18 and 19, 1967, January 7,1968, and continuing to date Respondent didrefuse, and continues to refuse,to bargain collec-tivelywith the Union as exclusive collective-bar-gaining representative of all employees in said unit.Accordingly,we find that the Respondent has,since December 18, 1967, refused to bargain col-lectively with the Union as the exclusive bargainingrepresentative of the employees in the appropriateunit,and that,by such refusal,the Respondent hasengaged in,and is engaging in,unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe acts of the Respondent set forth in sectionIII, above, occurring in connection with the opera-tions as described in section I, above, have aclose,intimate,and substantial relation to trade,traffic,and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.4.SinceOctober 26, 1967, the above-namedlabor organization has been the exclusive represent-ative of all employees in the aforesaid appropriateunit for the purpose of collective bargaining withinthe meaning of Section 9(a) of the Act.5.By refusing on December 18, 1967, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees inthe appropriate unit, the Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, theRespondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing, its employees in the exercise of the rightsguaranteed to them in Section 7 of the Act, and hasthereby engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(1) ofthe Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.ORDERV. THE REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act, we shall order thatitcease and desist therefrom, and, upon request,bargaincollectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.CONCLUSIONS OF LAW1.Pepsi-ColaBuffaloBottlingCompany andSquirt-Vernors of Buffalo,Inc., is anemployer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. InternationalUnion of District 50, UnitedMine Workers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All driversalesmenand distributors employedby the Respondent at its operation located inCheektowaga, New York, excluding office cericalemployees,productionandmaintenanceem-ployees, third party operators, distributor's helpers,guards, professional employees, and supervisors asdefined in the Act, as amended, constitute a unitappropriate for the purpose of collective bargainingwithin themeaning ofSection 9(b) of the Act.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respon-dent, Pepsi-Cola Buffalo Bottling Company andSquirt-Vernors of Buffalo, Inc., Cheektowaga, NewYork, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions ofemployment with International Union of District50, United Mine Workers of America, as the exclu-sive bargaining representative of its employees inthe following appropriate unit:All driver salesmen and distributors employed atitsoperation located in Cheektowaga, New York,excluding office clerical employees, production andmaintenance employees, third party operators, dis-tributor's helpers, guards, professional employees,and supervisors as defined in the Act, as amended.(b) In any like or related manner interferingwith, restraining, or coercing employees in therights guaranteed to them by Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Upon request, bargain with the above-namedlabor organization, as the exclusive representativeof all employees in the aforesaid appropriate unit, 160DECISIONSOF NATIONALLABOR RELATIONS BOARDwith respect to wages, hours, and other terms andconditions of employment, and, if an understandingis reached, embody such understanding in a signedagreement.(b) Post at its place of business in Cheektowaga,New York, copies of the attached notice marked"Appendix. "5 Copies of said notice, on forms pro-vided by the Regional Director for Region 3, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by Respondentfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices arenot altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 3, inwriting, wit:ii 110 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals Enforc-ing an Order "APPENDIXI\OTI( E TO ALLEMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT refuse to bargain collectivelywith International Union of District 50, UnitedMine Workers of America, as the exclusivecollective-bargaining representative of all thefollowing employees:All driver salesmen and distributors em-ployed at our Cheektowaga, New York,operation, excluding office clerical em-ployees, production and maintenance em-ployees, third party operators, distributor'shelpers, guards, professional employees,and supervisors as defined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of rights guaranteed by Section 7of the Act.WE WILL, upon request, bargain collectivelywith the Union as the exclusive bargainingrepresentative of the employees in the ap-propriate unit, and, if an understanding isreached,we will sign a contract with theUnion.PEPSI-COLA BUFFALOBOTTLING COMPANY ANDSQUIRT-VERNORS OFBUFFALO, INC.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,Fourth Floor, The 120 Building, 120DelawareAvenue, Buffalo,New York 14202,Telephone 716-842-3100.